Citation Nr: 0936311	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left ankle traumatic arthritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for coronary artery 
disease.

7.  Entitlement to service connection for hepatitis with 
mononucleosis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDING OF FACT

The Veteran died before the Board issued a decision in his 
appeal.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2009, the Board received notice of the Veteran's 
death in July 2007.

Unfortunately, the Veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
Veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion concerning the merits of this appeal or to any 
derivative claim brought by a survivor of the Veteran.  38 
C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


